Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the application 17/455064 filed 11/16/21.  
Claims 14-33 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 11/16/21 has been considered by the examiner except where line through and copies of the Form PTO/SB/08 are attached to the office action.  However, the information disclosure statement filed 11/16/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.
Drawings
The Drawings filed on 11/16/21 is acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 33 states the term “configured” which is indefinite.  It is unclear how applicant’s invention appears to indicate the standard for measuring the degree intended.  Applicant is required to further bring clarification and/or correction to claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-33 are rejected under 103(a) as being obvious over ABHARI ET AL (US PG PUB 2008/0244962) in view of SELBY ET AL. (US PG PUB 2009/0277409) in their entirety.  Hereby referred to as ABHARI and SELBY.
Regarding claims 14-33:
ABHARI teaches in the abstract a method for producing an isoparaffinic product useful as jet fuel from a renewable feedstock. The method may also include co-producing a jet fuel and a liquefied petroleum gas (LPG) fraction from a renewable feedstock. The method includes hydrotreating the renewable feedstock to produce a hydrotreating unit heavy fraction that includes n-paraffins and hydroisomerizing the hydrotreating unit heavy fraction to produce a hydroizomerizing unit heavy fraction that includes isoparaffins. The method also includes recycling the hydroisomerizing unit heavy fraction through the hydroisomerization unit to produce an isoparaffinic product that may be fractionated into a jet fuel and an LPG fraction. The present invention also relates to a jet fuel produced from a renewable feedstock having improved cold flow properties.  Para [0025] ABHARI teaches that the jet fuel of the present invention has a boiling point range between about 150.degree. C. and about 300.degree. C.  Para [0005] ABHARI teaches the additives for diesel fuels whereby the additives have high cetane numbers and serve as fuel ignition improvers are known to have been made. One method for making such additives includes subjecting a biomass feedstock, such as tall oil, wood oil, animal fats, or blends of tall oil with plant or vegetable oil, to a hydroprocessing method to produce a product mixture. The product mixture is then separated and fractionated to obtain a hydrocarbon product that has a diesel fuel boiling range commensurate with known diesel dual products. This method results in an additive product that is characterized as performing poorly at low temperatures. In particular, the additive has a high cloud point at 25 C. 
ABHARI teaches in para [0012] the resultant jet fuel product has improved cold flow properties. In particular, the jet fuel product has a viscosity of less than 5 centistokes at about -20 C., a boiling range of about 150 C. to 300 C. and a freezing point of less than about -47 C.    Therefore, having a renewable jet fuel with a boiling range of 150 °C to 300 °C and a freezing point of below -47 °C with a conventional jet fuel, which is implicitly considered to have a freezing point less than 25 °C below that of the renewable fuel.
ABHARI teaches in para [0013] a blended jet fuel composition of the present invention includes 0.1 to 99% by volume of a renewable jet fuel and a balance of at least one non-renewable resource.
ABHARI teaches in para [0017] the renewable feedstock can include animal fats, animal oils, vegetable fats, vegetable oils, plant fats, plant oils, rendered fats, restaurant grease, waste industrial frying oils, fish oil, and combinations thereof. It should be understood by one of ordinary skill in the art that other oils can be used so long as they are of a sufficient structure to be ultimately converted into the isoparaffinic product. In particular, the renewable feedstock includes triglycerides and free fatty acids. Triglycerides are esters of fatty acids and have a formula of CH2 (OOCR1) CH (OOCR2) CH2 (OO CR3), where R1, R2, and R3 are typically of a different chain length. Fatty acids have a formula of CH3 (CH2) x COOH and contains 4 to 22 carbon atoms.
ABHARI does not explicitly teach the cetane number however SELBY does.
SELBY teaches in para [0008] a combined lubricant and fuel composition package for use in a diesel engine, wherein the lubricant comprises a base oil comprising (i) a series of iso-paraffins having n, n+1, n+2, n+3 and n+4 carbon atoms, and/or (ii) a series of iso-paraffins having n, n+2 and n+4 carbon atoms, however not n+1 or n+3, and wherein n is between 15 and 40, and wherein the fuel composition comprises from 5 to 100% wt. of a paraffinic gas oil component having a paraffin content of greater than 80 wt % paraffins and a saturates content of greater than 98 wt %. 
Para [0015] SELBY teaches that the fuel composition preferably has a cetane number of at least 40, a sulphur content of less than 100 ppm and a flash point of at least 68 C., and furthermore contains less than 10% by mass aromatics. The fuel composition according to invention may comprise one or more fuel components, of which preferably at least one is a paraffinic gas oil component. The fuel may advantageously comprise a mixture of two or more Fischer-Tropsch derived gas oil and/or kerosene fuels, optionally in admixture with non-Fischer-Tropsch derived gas oils and/or kerosenes. The fuel composition may further comprise additives usually employed in fuels. 
	It would have been obvious to one of ordinary skill in the art to modify the fuel composition and process ABHARI  by incorporating the fuel composition and process of SELBY to operate and function as the claimed invention, as ABHARI  and SELBY are analogous art because they are from the same field of endeavor; fuel compositions for improved performance properties that comprises blends of jet fuels; and the motivation is taught in ABHARI para [0003] relating to a method for producing from a renewable feedstock an isoparaffinic product useful in producing jet fuel and/or jet fuel blendstock (hereinafter referred to as "jet fuel") or an LPG product, and the resultant jet fuel, whereby the jet fuel has improved cold flow properties.   A skilled artisan would be motivated to combine the disclosed the fuel composition and process of ABHARI and SELBY as they both teach overlapping components that define the composition comprising the fuel blend.
In addition, regarding claims 14-33, intended use has been continuously held not to be germane to determining the patentability of a composition claim (see MPEP 2111.02).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANTEL L GRAHAM/
Examiner, Art Unit 1771


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771